Citation Nr: 0214782	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

A September 2000 Board decision determined that the claim for 
service connection for right ankle disability is well 
grounded and remanded the claim for further development.  
That development has been accomplished and the case was 
returned to the Board in September 2002.  On return of the 
case to the Board another service organization, which had 
previously represented the veteran, inadvertently filed 
written argument on behalf of the veteran.  However, his 
current representative has also filed written argument in his 
behalf.  These arguments contain no inconsistencies or 
contradictions.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  A chronic right ankle disorder was not present during 
military service and is not etiologically related to military 
service or the service-connected residuals of a fracture of 
the right great toe.  




CONCLUSION OF LAW

A chronic right ankle disorder was not incurred in or 
aggravated by military service, the incurrence or aggravation 
of arthritis of the right ankle during such service may not 
be presumed, and right ankle disability is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through letters, the statement of 
the case, supplements thereto and the Board's remand, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him, and the assistance that VA would provide 
in obtaining evidence and information in support of his 
claim.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all available records pertinent 
to the veteran's claim, including the records from the Social 
Security Administration, have been associated with the claims 
folders.  In addition, pursuant to the Board's remand, the 
veteran was provided a VA examination to determine if his 
current right ankle disability is etiologically related to 
service or service-connected disability.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations. 

Factual Background

The service medical records (SMRs) show that in August 1967 
the veteran's right great toe was bruised and painful and 
that he unable to bear weight on the foot.  Two days later, 
he still had considerable right foot pain.  He walked with 
crutches.  In September 1967 it was noted that he had 
incurred a fracture of a metatarsal for which a cast had been 
applied.  In October 1967, he still limped due to dull aching 
pain in the metatarsal area.  The diagnosis was traumatic 
arthritis.  The April 1969 separation examination report 
reflects the history of a broken right foot with no current 
symptoms.  No right ankle disability was identified on the 
separation examination.  

Dr. Simmons stated in January 1976 that in August 1975 the 
veteran sustained a work-related fall resulting in low back 
and right lower extremity pain and weakness.  No right ankle 
disability was noted.  In May 1989 that physician reported 
treating the veteran for gouty arthritis; he did not refer to 
a right ankle disability.  

During VA hospitalization in January 1990, the veteran had 
swelling, pain, and redness of the right ankle.  Aspiration 
from the right ankle contained characteristic gouty uric acid 
crystals.  

During VA hospitalization in May 1996 for an exacerbation of 
gouty arthritis, the veteran's history was noted to include 
trauma to the right ankle in 1967 while he was stationed in 
Korea.  In the discharge report, it was opined that the 
veteran's predilection of the right ankle could be explained 
by the trauma in 1967.  He had had gouty arthritis since 
1982, with frequent crises involving, in part, the right 
ankle.  A right ankle X-ray was negative.  

VA outpatient treatment (VAOPT) records reflect that in 
August 1996 the veteran had progressive right foot equino-
varus deformity.  It was also noted that an X-ray revealed 
degenerative joint disease (DJD) of the right ankle.  The 
actual X-ray report reflects that the ankle mortise was well 
aligned, although other chronic changes within the right foot 
itself were noted.  

Records from the Social Security Administration reflect 
treatment and evaluation for multiple disabilities but 
contain no information as to the etiology of any right ankle 
disability.  A January 1990 right ankle X-ray revealed the 
ankle joint was intact and without widening of the ankle 
joint mortise or fractures.  

A VA orthopedic examination was performed in January 2002.  
The examiner also reviewed the veteran's claim files.  The 
diagnoses were a fixed equino-cavo varus deformity of the 
right foot with secondary mid-tarsal and hindfoot arthritis; 
multilevel disc herniations, postoperative multiple (3) 
laminectomies, diskectomies and fusions; and chronic 
lumbosacral radiculopathy secondary to multiple disc 
surgeries.  The examiner stated that the veteran's foot 
deformity had absolutely nothing to do with the injury 
recorded in the SMRs.  A fracture of the proximal phalanx of 
his right great toe or the metatarsal would not have resulted 
in the deformities which were currently present.  The 
examiner opined that the current deformities were a direct 
result of chronic lumbosacral radiculopathy.  The rationale 
for this was that decreased nerve function into the lower 
extremity had resulted in weakness, which caused contractures 
that in turn caused a significant amount of forefoot 
adduction and varus deformity. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service incurrence or aggravation of arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may be granted for any disease initially 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The SMRs are negative for actual trauma to the veteran's 
right ankle and, indeed, for any chronic pathology of his 
right ankle.  In fact, there is no medical evidence 
suggesting the presence of any right ankle disability until 
many years after the veteran's discharge from service.  The 
medical evidence of a nexus between the veteran's right ankle 
disability and service or service-connected disability is 
limited to the May 1996 VA discharge summary suggesting that 
the veteran's right ankle disability was related to service 
trauma of the right ankle.  There is no indication that this 
opinion was based upon a review of the veteran's pertinent 
medical history, as recorded in the pertinent medical 
records.  The medical opinion is apparently based upon 
history provided by the veteran concerning trauma that 
occurred approximately thirty years earlier.  As noted above, 
service medical records show that the veteran injured his 
right foot.  They do not show that his right ankle was 
injured or that he had any right ankle disorder.  Moreover, 
the rationale for the opinion was not provided.  Therefore, 
the Board has concluded that this medical opinion has little 
probative value.

The January 2002 VA medical opinion essentially indicates 
that the veteran's right ankle disability is unrelated to 
service or service-connected disability.  The examiner 
attributed the veteran's right ankle disability to low back 
disability.  Although the examiner also expressed his opinion 
that the low back disability is etiologically related to 
service, service connection is not in effect for low back 
disability and, to date, the veteran has not filed a claim 
for service connection for low back disability.  Therefore, 
the January 2002 VA medical opinion is against the veteran's 
claim.  The Board has found this medical opinion indicating 
that the veteran's right ankle disability is not related to 
service or a disability for which service connection is in 
effect to be persuasive since it is based upon an examination 
of the veteran and a review of pertinent service and post-
service medical records, and since the examiner properly 
supported the opinion. 

While the Board has also considered the veteran's statements 
to the effect that his  current right ankle disability is due 
to the inservice injury which caused a fracture of the right 
great toe (for which he is service-connected), his lay 
opinion concerning medical causation is of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  


ORDER

Service connection for right ankle disability is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

